UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1597


ANGELIA M. ANDERSON,

                Plaintiff - Appellant,

           v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-00003-CCB)


Argued:   October 25, 2011                 Decided:   August 1, 2012


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Reversed and remanded by unpublished per curiam opinion.


ARGUED:   Byron Leslie Warnken, WARNKEN, LLC, Towson, Maryland,
for Appellant.    Lewis S. Yelin, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.     ON BRIEF: Kerry D.
Staton, Jonathan Schochor, SHOCHOR, FEDERICO & STATON, P.A.,
Baltimore, Maryland, for Appellant.       Tony West, Assistant
Attorney General, Rod J. Rosenstein, United States Attorney,
Thomas M. Bondy, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angelia       Anderson   appeals        from    the      district     court’s

dismissal of her complaint against the United States for lack of

subject matter jurisdiction.             The district court reasoned that

Maryland Code, Courts and Judicial Proceedings Article Section

5-109(a)(1)      constituted     a    five-year       statute    of   repose       that

barred Anderson’s Federal Tort Claims Act (“FTCA”) claim against

the United States, which alleged that she received negligent

medical care at the Veterans Administration Medical Center in

Baltimore, Maryland.

       After   considering      the   briefs     and    oral    arguments     of    the

parties, we certified to the Court of Appeals of Maryland the

following question:

       Does Section 5-109(a)(1) of the Courts and Judicial
       Proceedings Article of the Maryland Code constitute a
       statute of limitations or a statute of repose?

Anderson v. United States, 669 F.3d 161, 162 (4th Cir. 2011).

       On June 22, 2012, the Court of Appeals of Maryland answered

this question, holding that Section 5-109(a)(1), by its plain

text   and as     confirmed     by    review    of    its   legislative      history,

constitutes      a    statute   of    limitations.           Anderson   v.     United

States, No. 14, Sept. Term 2011, 2012 WL 2361489 (Md. June 22,

2012).    As a state statute of limitations, Section 5-109(a)(1)

is inapplicable to Anderson’s claim under the FTCA, because the

FTCA is governed by its own two-year statute of limitations that

                                         2
Anderson   indisputably   met.     Anderson,        669    F.3d   at   164-65.

Accordingly,   we   conclude   that       the   district    court    erred   in

dismissing Anderson’s complaint as time barred.

     We    therefore   reverse    the       district       court’s     judgment

dismissing the complaint and remand for further proceedings.



                                                     REVERSED AND REMANDED




                                      3